Case 1:17-bk-11190          Doc 982     Filed 03/27/20 Entered 03/27/20 23:59:24              Desc Main
                                       Document      Page 1 of 3



                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF RHODE ISLAND

  In re:
                                                               Chapter 11
  ALLIANCE SECURITY, INC.                                      Case No. 17-11190

            Debtor.


                              DEBTOR’S POST-CONVERSION REPORT

           Pursuant to Fed. R. Bankr. P. 1019(5) and this Court’s Order Compelling Debtor to Produce

 Documents (Doc. No. 956), Debtor Alliance Security, Inc. (the “Debtor”) files its Post-Conversion

 Report setting forth its: (1) the total amount of funds which passed through the estate, if any; (2) a

 schedule of funds disbursed (i.e. employee wages, operating expenses, taxes, professional fees); (3)

 the balance on hand on the date of conversion; and (4) if the debtor operated a business, the report shall

 also include a list of the assets in the possession of the trustee/debtor at the time of conversion,

 including any inventory, equipment, real property, fixtures, accounts receivable, etc.

    I.        The Total Amount of Funds That Passed Through the Estate

           Debtor incorporates by reference the Schedule of Receipts and Disbursements filed with its

 Monthly Operating Reports for July 2017-January 2020.

    II.       Schedule of Funds Disbursed

           Debtor incorporates by reference the Schedule of Receipts and Disbursements filed with its

 Monthly Operating Reports for July 2017-January 2020.

    III.      Balance on Hand on the Date of Conversion

           Debtor had $500,560.84 cash on hand when this case was converted to a Chapter 7 proceeding

 on January 30, 2020.

    IV.       List of Assets in Debtor’s Possession on the Date of Conversion

           The Debtor closed on the sale of substantially all of its assets (“Sale”) to Security Systems, Inc.




                                                     1
Case 1:17-bk-11190         Doc 982     Filed 03/27/20 Entered 03/27/20 23:59:24          Desc Main
                                      Document      Page 2 of 3



 on July 1, 2019, with an effective sale date of June 30, 2019, and terminated its business operations

 effective July 1, 2019. The following assets were excluded from the Sale.

         (i)      all of Debtor’s tax refunds of any kind or nature due and owing from any taxing

 authorities;

         (ii)     life insurance policies owned by Debtor and any cash surrender value therein;

         (iii)    Debtor’s pre-paid deposits;

         (iv)     Debtor’s unearned insurance premiums;

         (v)      bankruptcy or non-bankruptcy claims or causes-of-action held by Debtor or Debtor’s

 estate, either known or unknown;

         (vi)     Debtor’s employee benefit plans or policies, including Debtor’s, retirement plans, and

 any contracts, documents, or agreements related thereto;

         (vii)    all shares of capital stock or other equity interests of Debtor; and

         (viii)   Debtor’s executory contracts or leases not expressly assumed and assigned by Debtor,

 specifically:

                  a. Real Estate lease for 33 Broad Street, 3rd Floor, Providence, RI;

                  b. Lease for miscellaneous office equipment located at 33 Broad Street, 3rd Floor,

                     Providence, RI 02903; and

                  c. 2016 Mercedes-Benz M1PV126 (Vin ending # 1254).

                                                 Respectfully submitted:

                                                 ALLIANCE SECURITY, INC.
                                                 By its attorney,

                                                 /s/ James G. Atchison
                                                 James G. Atchison, Esq. (#7682)
                                                 Atchison Law Office
                                                 301 Providence Street
                                                 West Warwick, RI 02893
                                                 Tel: (401) 222-9374
 Dated: March 27, 2020                           James.atchison@gmail.com



                                                    2
Case 1:17-bk-11190       Doc 982     Filed 03/27/20 Entered 03/27/20 23:59:24            Desc Main
                                    Document      Page 3 of 3



                                    CERTIFICATE OF SERVICE

        I, James G. Atchison, hereby certify that on March 27, 2020, I electronically filed the foregoing

 document with the United States Bankruptcy Court for the District of Rhode Island using the CM/ECF

 System and that paper copies were sent to those indicated as non-registered participants on that date.

 VIA FIRST CLASS MAIL:

 BMW Financial Services NA, LLC               Eboney Cobb
 c/o Ascension Capital Group                  Perdue, Brandon, Fielder, Collins & Mott
 P.O. Box 165028                              500 E. Border Street
 Irving, TX 75016                             Suite 640
                                              Arlington, TX 76010

 IBM Credit LLC                               Internal Revenue Service Insolvency Unit
 Peter Brown                                  4th Floor
 Special Handling Group                       380 Westminster Street
 7100 Highlands Pkwy                          Providence, RI 02903
 Smyrna, GA 30082

 Marie Josee Dube                             Office of Unemployment Compensation Tax Srvcs.
 International Business Mgmt Corp             Commonwealth of Pennsylvania
 275 Viger East Montreal                      Department of Labor and Industry
 Quebec H2X 347                               651 Boas Street Room 702
                                              Harrisburg, PA 17121

 RI Division of Taxation                      Security Systems, Inc.
 Bankruptcy Unit                              1125 Middle Street
 Chief Collection Section                     Middletown, CT 06457
 One Capitol Hill
 Providence, RI 02903

 State of RI - Labor and Training             Texas Comptroller of Public Accounts on behalf of
 Legal Department                             the State of Texas and Local Sales Tax Jurisdictions
 Bldg 72 3rd Floor                            Office of Attorney General
 1511 Pontiac Avenue                          Bankruptcy and Collections Division MC00
 Cranston, RI 02920                           PO Box 12548
                                              Austin, TX 78711-2548

                                              /s/ James G. Atchison




                                                 3
